Order, Supreme Court, New York County (Geoffrey D. Wright, J.), entered March 19, 2013, which, to the extent appealable, denied plaintiffs’ motion to renew their posttrial motion for a directed verdict on the issue of liability, unanimously affirmed, without costs.
Plaintiffs interpret this Court’s prior decision (97 AD3d 507 [1st Dept 2012]), as making conclusive findings of fact as to the existence of a dangerous condition and notice. However, appellate courts do not have the power to make factual findings in weight of the evidence analysis in a jury case (see Cohen v Hallmark Cards, 45 NY2d 493, 498-499 [1978]). Thus, plaintiffs reliance on the law of the case doctrine is unavailing (see Siegel, NY Prac § 448 at 781 [5th ed 2011]).
Based on the foregoing, the court declines to consider defendants’ contention that plaintiffs’ motion could have also been denied on the alternative ground that it was untimely and did not meet the requirements of CPLR 2221. Concur — Mazzarelli, J.P, Saxe, Moskowitz, DeGrasse and Gische, JJ.